 


114 HR 3267 IH: Paycheck Relief Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3267 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the rate of payroll and self-employment taxes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Paycheck Relief Act of 2015.  2.FICA tax rate reductions (a)Old-Age, survivors, and disability insuranceSections 3101(a) and 3111(a) of the Internal Revenue Code of 1986 are each amended— 
(1)by striking all that follows section 3121(b)) and inserting a period, and (2)by striking the following percentages of the wages and inserting 3.1 percent of the wages. 
(b)Hospital insurance 
(1)EmployeesSection 3101(b) of such Code is amended— (A)by striking 1.45 percent in paragraph (1) and inserting 0.725 percent, and 
(B)by striking 0.9 percent in paragraph (2) and inserting 0.45 percent. (2)EmployersSection 3111(b) of such Code is amended— 
(A)by striking all that follows section 3121(b)) and inserting a period, and (B)by striking the following percentages of the wages and inserting 0.725 percent of the wages. 
(c)Effective dateThe amendments made by this section shall apply remuneration paid after December 31, 2015. 3.Tax on self-employment income (a)Old-Age, survivors, and disability insuranceSection 1401(a) of the Internal Revenue Code of 1986 is amended— 
(1)by striking all that follows for such taxable year and inserting a period, and (2)by striking the following percent and inserting 6.2 percent. 
(b)Hospital insuranceSection 1401(b) of such Code is amended— (1)by striking all that follows for such taxable year in paragraph (1) and inserting a period, 
(2)by striking the following percent in paragraph (1) and inserting 1.45 percent, and (3)by striking 0.9 percent in paragraph (2)(A) and inserting 0.45. 
(c)Effective dateThe amendments made by this section shall apply with respect to remuneration received after December 31, 2015.   